MEMORANDUM**
Kolawole Adelabu, a native and citizen of Nigeria, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his numerous motions seeking to challenge his in absentia removal order. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s order denying Adelabu’s motion to reopen his removal proceedings because he did not petition for review within 30 days of the order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
We lack jurisdiction to review Adelabu’s motion to remand for relief under the United Nation’s Convention Against Torture and, his motion to reconsider, because he filed his petition for review in this court before the BIA reached a decision on either motion. See Kendall v. Homestead Development Co., Inc., 17 F.3d 291, 294 (9th Cir.1994).
Adelabu’s remaining contentions are unpersuasive.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.